 



Exhibit 10.34

La Quinta Corporation

2002 Stock Option and Incentive Plan
Restricted Stock Award Agreement

 



--------------------------------------------------------------------------------



 



La Quinta Corporation
2002 Stock Option and Incentive Plan
Restricted Stock Award Agreement

     You have been selected to receive a grant of shares of restricted stock
pursuant to the La Quinta Corporation 2002 Stock Option and Incentive Plan (the
“Plan”), as specified below:

     

 
Participant:                                                                                                                            
 
   

  Date of
Grant:                                                                                                                        
 
   

  Number of Paired Shares
Granted:                                                                                   
 
   

  Vesting Date: Date of Grant
 
   

  Purchase Price: $.02 per Paired Share
 
   

  Final Acceptance
Date:                                                                                                         

     THIS AGREEMENT, effective as of the Date of Grant set forth above,
represents the grant of a number of shares of common stock of the Company, par
value $0.01 per share, and an equal number of shares of Class B common stock of
La Quinta Properties, Inc., par value $0.01 per share, which are paired and
traded as one unit, as is indicated above (“Paired Shares”) by La Quinta
Corporation, a Delaware corporation (the “Company”), to the Participant named
above, pursuant to the provisions of the Plan.

     The Plan provides a complete description of the terms and conditions
governing this Award. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:

     1. Acceptance of Award. The Participant shall have no rights with respect
to this Award unless he or she shall have accepted this Award prior to the close
of business on the Final Acceptance Date specified above by: (a) making payment
to the Company by certified or bank check or other instrument acceptable to the
Committee of the Purchase Price per Paired Share, if any, times the number of
Paired Shares to be accepted, and (b) signing and delivering to the Company a
copy of this Agreement. The Paired Shares subject to this Award are not subject
to any risk of forfeiture, but are subject to restrictions on transfers as set
forth in Section 3 below.

     2. Voting Rights and Dividends. The Participant shall have full voting
rights with respect to the Award of Paired Shares and shall receive all
dividends and other distributions paid with respect to such Paired Shares.
However, if any such dividends or distributions are paid in Paired Shares, such
Paired Shares shall be subject to the same restrictions on transferability as
are the Paired Shares with respect to which they were paid.

     3. Restrictions on Transfer. The Participant may not transfer, other than
by will or by the laws of descent and distribution, except as provided in
Section 4 of this Agreement or in the Plan, the Paired Shares received until the
earlier to occur of the following:

2



--------------------------------------------------------------------------------



 



     (a) Retirement or other termination of service as a director; or

     (b) Four (4) years from the Date of Grant.

Any attempt to transfer the Paired Shares by the Participant will not be
honored.

     4. Change of Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change of Control of the Company prior to the lapse
of the restriction period set forth in Section 3 above, such restrictions on
transfer shall lapse and the Paired Shares shall be freely transferable by the
Participant, subject to any other restrictions on transfers imposed by the
Company’s and La Quinta Properties, Inc.’s Certificate of Incorporation, Bylaws,
and insider trading policies as in effect from time to time, or by applicable
federal and state securities laws.

     5. Continuation of Service as Director. This Agreement shall not confer
upon the Participant any right to continue service with the Company, nor shall
this Agreement interfere in any way with the Company’s right to terminate the
Participant’s service at any time.

     6. Recapitalization. In the event of any change in the capitalization of
the Company such as a stock split or a corporate transaction such as any merger,
consolidation, separation, or otherwise, the number and class of Paired Shares
subject to this Agreement may be equitably adjusted by the Committee, in its
sole discretion, to prevent dilution or enlargement of rights.

     7. Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Director of Human Resources of the Company
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.

     8. Miscellaneous.



  (a)   This Agreement and the rights of the Participant hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any shares acquired pursuant to this Agreement, as
it may deem advisable, including, without limitation, restrictions on transfers
imposed by the Company’s and La Quinta Properties, Inc.’s Certificate of
Incorporation, Bylaws, and insider trading policies as in effect from time to
time, or under applicable federal securities laws, under the requirements of any
stock exchange or market upon which such shares are then listed and/or traded,
and under any blue sky or state securities laws applicable to such shares. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Agreement, all of which shall be binding upon the Participant.

2



--------------------------------------------------------------------------------



 



  (b)   The Committee may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment, or modification of the Plan may in
any material way adversely affect the Participant’s rights under this Agreement,
without the written consent of the Participant.     (c)   The Participant agrees
to take all steps necessary to comply with all applicable provisions on
transfers imposed by the Company’s and La Quinta Properties, Inc.’s Certificate
of Incorporation, Bylaws, and insider trading policies as in effect from time to
time, or federal and state securities laws with respect to his or her rights
under this Agreement.     (d)   This Agreement shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.    
(e)   All obligations of the Company under the Plan and this Agreement, with
respect to the Paired Shares, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.     (f)   To the extent not preempted
by federal law, this Agreement shall be governed by, and construed in accordance
with, the laws of the state of Delaware.     (g)   Notice hereunder shall be
given to the Company at its principal place of business, and shall be given to
the Participant at the address set forth below, or in either case at such
addresses as one party may subsequently furnish to the other party in writing.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Date of Grant.

     

LA QUINTA CORPORATION
 
   

By:    

   

3



--------------------------------------------------------------------------------



 



     The foregoing Agreement is hereby accepted and the terms and conditions
thereof are hereby agreed to by the Participant.

     

   

  Participant
 
   

  Participant’s name and address:
 
   

   
 
   

   
 
   

   
 
   

   

4